Appellant was convicted of aggravated assault and his punishment assessed at a fine of $25.
The only question we deem necessary to pass on in this case is the application for continuance. This cannot be reviewed in the absence of a statement of facts. We find that the court began on the first day of July, and what purports to be a statement of facts was filed by the clerk on the second day of July, but no certificate of the judge is attached to the statement of facts verifying same, either as an agreed statement of facts or one made up by the judge after disagreement of counsel as required by the statute. This being true, we cannot consider the statement of facts. As suggested, in the absence of statement of facts we cannot tell whether the application for continuance is good or not.
Finding no error in the record, the judgment is affirmed.
Affirmed.